Exhibit 10.1

 

Community Health Systems, Inc.

2000 STOCK OPTION AND AWARD PLAN

(As Amended and Restated February 25, 2003 and February 23, 2005)

 

1.             Purpose.

 

The purpose of this Plan is to strengthen Community Health Systems, Inc., a
Delaware corporation (the “Company”), and its Subsidiaries by providing an
incentive to its and their employees, officers, consultants and directors and
thereby encouraging them to devote their abilities and industry to the success
of the Company’s and its Subsidiaries’ business enterprises.  It is intended
that this purpose be achieved by extending to employees (including future
employees who have received a formal written offer of employment), officers,
consultants and directors of the Company and its Subsidiaries an added long-term
incentive for high levels of performance and unusual efforts through the grant
of Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Performance Units, Performance Shares, Share Awards, Phantom Stock and
Restricted Stock (as each term is herein defined).

 

2.             Definitions.

 

For purposes of the Plan:

 

2.1           “Affiliate” means any entity, directly or indirectly, controlled
by, controlling or under common control with the Company or any corporation or
other entity acquiring, directly or indirectly, all or substantially all the
assets and business of the Company, whether by operation of law or otherwise.

 

2.2           “Agreement” means the written agreement between the Company and an
Optionee or Grantee evidencing the grant of an Option or Award and setting forth
the terms and conditions thereof.

 

2.3           “Award” means a grant of Restricted Stock, Phantom Stock, a Stock
Appreciation Right, a Performance Award, a Share Award or any or all of them.

 

2.4           “Board” means the Board of Directors of the Company.

 

2.5           “Cause” means, except as otherwise set forth herein,

 

(a)           in the case of an Optionee or Grantee whose employment with the
Company or a Subsidiary is subject to the terms of an employment agreement
between such Optionee or Grantee and the Company or Subsidiary, which employment
agreement includes a definition of “Cause”, the term “Cause” as used in this
Plan or any Agreement shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and

 

(b)           in all other cases, (i) intentional failure to perform reasonably
assigned duties, (ii) dishonesty or willful misconduct in the performance of
duties, (iii) involvement in a transaction in connection with the performance of
duties to the Company or any of its Subsidiaries which transaction is adverse to
the interests of the Company or any of its Subsidiaries and which is engaged in
for personal profit or (iv) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses); provided, however, that following a Change in Control clause
(i) of this Section 2.5(b) shall not constitute “Cause.”

 

--------------------------------------------------------------------------------


 

2.6           “Change in Capitalization” means any increase or reduction in the
number of Shares, or any change (including, but not limited to, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the Shares or exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

 

2.7           A “Change in Control” shall mean the occurrence of any of the
following:

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred pursuant to this
Section 2.7(a), Shares or Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control.  A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person the
majority of the voting power, voting equity securities or equity interest of
which is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);

 

(b)           The individuals who, as of February 23, 2005, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board or, following a Merger (as hereinafter
defined) which results in a Parent Corporation (as hereinafter defined), the
board of directors of the ultimate Parent Corporation; provided, however, that
if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered a member of the Incumbent Board; provided further, however, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of the actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or

 

(c)           The consummation of:

 

(i)            A merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued (a “Merger”), unless
such Merger is a “Non-Control Transaction.”  A “Non-Control Transaction” shall
mean a Merger where:

 

(A)          the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of (x)
the corporation resulting from such Merger (the “Surviving Corporation”), if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving

 

A - 2

--------------------------------------------------------------------------------


 

Corporation is not Beneficially Owned, directly or indirectly, by another Person
(a “Parent Corporation”), or (y) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation; and

 

(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such Merger
constitute at least a majority of the members of the board of directors of
(x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;

 

(ii)           A complete liquidation or dissolution of the Company; or

 

(iii)          The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Related Entity
or under conditions that would constitute a Non-Control Transaction with the
disposition of assets being regarded as a Merger for this purpose or the
distribution to the Company’s stockholders of the stock of a Related Entity or
any other assets).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

 

If an Eligible Individual’s employment is terminated by the Company without
Cause prior to the date of a Change in Control but the Eligible Individual
reasonably demonstrates that the termination (A) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a change in control or (B) otherwise arose in connection with, or in
anticipation of, a Change in Control which has been threatened or proposed, such
termination shall be deemed to have occurred after a Change in Control for
purposes of this Plan provided a Change in Control shall actually have occurred.

 

2.8           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9           “Committee” means a committee, as described in Section 3.1,
appointed by the Board from time to time to administer the Plan and to perform
the functions set forth herein.

 

2.10         “Company” means Community Health Systems, Inc.

 

2.11         “Director” means a director of the Company.

 

2.12         “Disability” means:

 

(a)           in the case of an Optionee or Grantee whose employment with the
Company or a Subsidiary is subject to the terms of an employment agreement
between such Optionee or Grantee and the Company or Subsidiary, which employment
agreement includes a

 

A - 3

--------------------------------------------------------------------------------


 

definition of “Disability”, the term “Disability” as used in this Plan or any
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect;

 

(b)           in the case of an Optionee or Grantee to whom Section 2.12(a) does
not apply and who participates in the Company’s long-term disability plan, if
any, the term “Disability” as used in such plan; or

 

(c)           in all other cases, a physical or mental infirmity which impairs
the Optionee’s or Grantee’s ability to perform substantially his or her duties
for a period of ninety-one (91) consecutive days.

 

2.13         “Division” means any of the operating units or divisions of the
Company designated as a Division by the Committee.

 

2.14         “Dividend Equivalent Right” means a right to receive all or some
portion of the cash dividends that are or would be payable with respect to
Shares.

 

2.15         “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Options or Awards subject to
the conditions set forth herein:  (a) any director, officer or employee of the
Company or a Subsidiary, (b) any individual to whom the Company or a Subsidiary
has extended a formal, written offer of employment, or (c) any consultant or
advisor of the Company or a Subsidiary.

 

2.16         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.17         “Fair Market Value” on any date means the closing sales prices of
the Shares on such date on the principal national securities exchange on which
such Shares are listed or admitted to trading, or, if such Shares are not so
listed or admitted to trading, the closing sales prices of the Shares as
reported by The Nasdaq Stock Market at the close of the primary trading session
on such dates and, in either case, if the Shares were not traded on such date,
on the next preceding day on which the Shares were traded.  In the event that
Fair Market Value cannot be determined in a manner described above, the Fair
Market Value shall be the value established by the Board in good faith and, in
the case of an Incentive Stock Option, in accordance with Section 422 of the
Code.

 

2.18         “Formula Option” means a Nonqualified Stock Option granted pursuant
to Section 6.

 

2.19         “Grantee” means a person to whom an Award has been granted under
the Plan.

 

2.20         “Incentive Stock Option” means an Option satisfying the
requirements of Section 422 of the Code and designated by the Committee as an
Incentive Stock Option.

 

2.21         “Non-employee Director” means a director of the Company who is a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

 

2.22         “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

 

A - 4

--------------------------------------------------------------------------------


 

2.23         “Option” means a Nonqualified Stock Option, an Incentive Stock
Option, a Formula Option, or any or all of them.

 

2.24         “Optionee” means a person to whom an Option has been granted under
the Plan.

 

2.25         “Outside Director” means a director of the Company who is an
“outside director” within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder.

 

2.26         “Parent” means any corporation which is a parent corporation within
the meaning of Section 424(e) of the Code with respect to the Company.

 

2.27         “Performance Awards” means Performance Units, Performance Shares or
either or both of them.

 

2.28         “Performance-Based Compensation” means any Option or Award that is
intended to constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

 

2.29         “Performance Cycle” means the time period specified by the
Committee at the time Performance Awards are granted during which the
performance of the Company, a Subsidiary or a Division will be measured.

 

2.30         “Performance Objectives” has the meaning set forth in Section 9.

 

2.31         “Performance Shares” means Shares issued or transferred to an
Eligible Individual under Section 9.

 

2.32         “Performance Units” means performance units granted to an Eligible
Individual under Section 9.

 

2.33         “Phantom Stock” means a right granted to an Eligible Individual
under Section 10 representing a number of hypothetical Shares.

 

2.34         “Plan” means Community Health Systems, Inc. 2000 Stock Option and
Award Plan, as amended and restated from time to time.

 

2.35         “Restricted Stock” means Shares issued or transferred to an
Eligible Individual pursuant to Section 8.

 

2.36         “Share Award” means an Award of Shares granted pursuant to
Section 10.

 

2.37         “Shares” means shares of the Common Stock of the Company, par value
$.01 per share, and any other securities into which such shares are changed or
for which such shares are exchanged.

 

2.38         “Stock Appreciation Right” means a right to receive all or some
portion of the increase in the value of the Shares as provided in Section 7
hereof.

 

A - 5

--------------------------------------------------------------------------------


 

2.39         “Subsidiary” means (i) except as provided in subsection (ii) below,
any corporation which is a subsidiary corporation within the meaning of
Section 424(f) of the Code with respect to the Company, and (ii) in relation to
the eligibility to receive Options or Awards other than Incentive Stock Options
and continued employment for purposes of Options and Awards (unless the
Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns 50% or more of the outstanding
equity or other ownership interests.

 

2.40         “Successor Corporation” means a corporation, or a Parent or
Subsidiary thereof within the meaning of Section 424(a) of the Code, which
issues or assumes a stock option in a transaction to which Section 424(a) of the
Code applies.

 

2.41         “Ten-Percent Stockholder” means an Eligible Individual, who, at the
time an Incentive Stock Option is to be granted to him or her, owns (within the
meaning of Section 422(b)(6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
a Parent or a Subsidiary.

 

3.             Administration.

 

3.1           The Plan shall be administered by the Committee, which shall hold
meetings at such times as may be necessary for the proper administration of the
Plan.  The Committee shall keep minutes of its meetings.  If the Committee
consists of more than one (1) member, a quorum shall consist of not fewer than
two (2) members of the Committee and a majority of a quorum may authorize any
action.  Any decision or determination reduced to writing and signed by a
majority of all of the members of the Committee shall be as fully effective as
if made by a majority vote at a meeting duly called and held.  The Committee
shall consist of at least one (1) Director and may consist of the entire Board;
provided, however, that (A) with respect to any Option or Award granted to an
Eligible Individual who is subject to Section 16 of the Exchange Act, the
Committee shall consist of at least two (2) Directors each of whom shall be a
Non-employee Director and (B) to the extent necessary for any Option or Award
intended to qualify as Performance-Based Compensation to so qualify, the
Committee shall consist of at least two (2) Directors, each of whom shall be an
Outside Director.  For purposes of the preceding sentence, if any member of the
Committee is neither a Non-employee Director nor an Outside Director but recuses
himself or herself or abstains from voting with respect to a particular action
taken by the Committee, then the Committee, with respect to that action, shall
be deemed to consist only of the members of the Committee who have not recused
themselves or abstained from voting.  Subject to applicable law, the Committee
may delegate its authority under the Plan to any other person or persons.

 

3.2           No member of the Committee shall be liable for any action, failure
to act, determination or interpretation made in good faith with respect to this
Plan or any transaction hereunder.  The Company hereby agrees to indemnify each
member of the Committee for all costs and expenses and, to the extent permitted
by applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.

 

3.3           Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time to:

 

A - 6

--------------------------------------------------------------------------------


 

(a)           determine those Eligible Individuals to whom Options shall be
granted under the Plan and the number of such Options to be granted, prescribe
the terms and conditions (which need not be identical) of each such Option,
including the exercise price per Share, the vesting schedule and the duration of
each Option, and make any amendment or modification to any Option Agreement
consistent with the terms of the Plan;

 

(b)           select those Eligible Individuals to whom Awards shall be granted
under the Plan, determine the number of Shares in respect of which each Award is
granted, the terms and conditions (which need not be identical) of each such
Award, and make any amendment or modification to any Award Agreement consistent
with the terms of the Plan;

 

(c)           construe and interpret the Plan and the Options and Awards granted
hereunder, establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan comply with
Rule 16b-3 under the Exchange Act, the Code to the extent applicable and other
applicable law, and otherwise make the Plan fully effective.  All decisions and
determinations by the Committee in the exercise of this power shall be final,
binding and conclusive upon the Company, its Subsidiaries, the Optionees and
Grantees, and all other persons having any interest therein;

 

(d)           determine the duration and purposes for leaves of absence which
may be granted to an Optionee or Grantee on an individual basis without
constituting a termination of employment or service for purposes of the Plan;

 

(e)           exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and

 

(f)            generally, exercise such powers and perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.

 

3.4           The Committee may delegate to one or more officers of the Company
the authority to grant Options or Awards to Eligible Individuals (other than to
himself or herself) and/or determine the number of Shares subject to each Option
or Award (by resolution that specifies the total number of Shares subject to the
Options or Awards that may be awarded by the officer and the terms of any such
Options or Awards, including the exercise price), provided that such delegation
is made in accordance with the Delaware General Corporation Law and with respect
to Options and Awards that are not intended to qualify as Performance-Based
Compensation.

 

4.             Stock Subject to the Plan; Grant Limitations.

 

4.1           The maximum number of Shares that may be made the subject of
Options and Awards granted under the Plan is 17,062,791; provided, however, that
(i) in any calendar year, (a) no Eligible Individual may be granted Options or
Awards in the aggregate in respect of more than 1,000,000 Shares, and (b) the
dollar amount of cash or Fair Market Value of Shares that any Eligible
Individual may receive in respect of Performance Units denominated in dollars
may not exceed $250,000, (ii) in no event shall the aggregate number of shares
of Restricted Stock, Performance Awards (including Shares issued in respect to
Performance

 

A - 7

--------------------------------------------------------------------------------


 

Awards), Phantom Stock, and other Awards that are granted as “full value awards”
granted under the Plan exceed 4,500,000, and (iii) in no event shall more than
an aggregate of 30,000 Shares be issued upon the exercise of Incentive Stock
Options granted under the Plan.  The Company shall reserve for the purposes of
the Plan, out of its authorized but unissued Shares or out of Shares held in the
Company’s treasury, or partly out of each, such number of Shares as shall be
determined by the Board.

 

4.2           Upon the granting of an Option or an Award, the number of Shares
available under Section 4.1 for the granting of further Options and Awards shall
be reduced as follows:

 

(a)           In connection with the granting of an Option or an Award (other
than the granting of a Performance Unit denominated in dollars), the number of
Shares shall be reduced by the number of Shares in respect of which the Option
or Award is granted or denominated.

 

(b)           In connection with the granting of a Performance Unit denominated
in dollars, the number of Shares shall be reduced by an amount equal to the
quotient of (i) the dollar amount in which the Performance Unit is denominated,
divided by (ii) the Fair Market Value of a Share on the date the Performance
Unit is granted.

 

4.3           Whenever any outstanding Option or Award or portion thereof
expires, is canceled, is forfeited, is settled in cash (including the settlement
of tax withholding obligations using Shares) or is otherwise terminated for any
reason without having been exercised or payment having been made in respect of
the entire Option or Award, the Shares allocable to the expired, canceled,
forfeited, settled or otherwise terminated portion of the Option or Award may
again be the subject of Options or Awards granted hereunder.

 

5.             Option Grants for Eligible Individuals.

 

5.1           Authority of Committee.  Subject to the provisions of the Plan,
the Committee shall have full and final authority to select those Eligible
Individuals who will receive Options, and the terms and conditions of the grant
to such Eligible Individuals shall be set forth in an Agreement.  Incentive
Stock Options may be granted only to Eligible Individuals who are employees of
the Company or any Subsidiary.

 

5.2           Exercise Price.  The purchase price or the manner in which the
exercise price is to be determined for Shares under each Option shall be
determined by the Committee and set forth in the Agreement; provided, however,
that the exercise price per Share under each Nonqualified Stock Option and each
Incentive Stock Option shall not be less than 100% of the Fair Market Value of a
Share on the date the Option is granted (110% in the case of an Incentive Stock
Option granted to a Ten-Percent Stockholder).

 

5.3           Maximum Duration.  Options granted hereunder shall be for such
term as the Committee shall determine, provided that an Incentive Stock Option
shall not be exercisable after the expiration of ten (10) years from the date it
is granted (five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, however, that unless the Committee provides otherwise, an Option
(other than an Incentive Stock Option) may, upon the death of the Optionee prior
to the expiration of the Option, be exercised for up to one (1) year following
the date of the Optionee’s death even if

 

A - 8

--------------------------------------------------------------------------------


 

such period extends beyond ten (10) years from the date the Option is granted. 
The Committee may, subsequent to the granting of any Option, extend the term
thereof, but in no event shall the term as so extended exceed the maximum term
provided for in the preceding sentence.

 

5.4           Vesting.  Subject to Section 5.10, each Option shall become
exercisable in such installments (which need not be equal) and at such times as
may be designated by the Committee and set forth in the Agreement.  To the
extent not exercised, installments shall accumulate and be exercisable, in whole
or in part, at any time after becoming exercisable, but not later than the date
the Option expires.  The Committee may accelerate the exercisability of any
Option or portion thereof at any time.

 

5.5           Deferred Delivery of Option Shares.  The Committee may, in its
discretion, permit Optionees to elect to defer the issuance of Shares upon the
exercise of one or more Nonqualified Stock Options granted pursuant to the
Plan.  The terms and conditions of such deferral shall be determined at the time
of the grant of the Option or thereafter and shall be set forth in the Agreement
evidencing the Option.

 

5.6           Limitations on Incentive Stock Options.  To the extent that the
aggregate Fair Market Value (determined as of the date of the grant) of Shares
with respect to which Incentive Stock Options granted under the Plan and
“incentive stock options” (within the meaning of Section 422 of the Code)
granted under all other plans of the Company or its Subsidiaries (in either case
determined without regard to this Section 5.6) are exercisable by an Optionee
for the first time during any calendar year exceeds $100,000, such Incentive
Stock Options shall be treated as Nonqualified Stock Options.  In applying the
limitation in the preceding sentence in the case of multiple Option grants,
Options which were intended to be Incentive Stock Options shall be treated as
Nonqualified Stock Options according to the order in which they were granted
such that the most recently granted Options are first treated as Nonqualified
Stock Options.

 

5.7           Non-Transferability.  No Option shall be transferable by the
Optionee otherwise than by will or by the laws of descent and distribution or,
in the case of an Option other than an Incentive Stock Option, pursuant to a
domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act), and an Option shall be exercisable during the lifetime of
such Optionee only by the Optionee or his or her guardian or legal
representative.  Notwithstanding the foregoing, the Committee may set forth in
the Agreement evidencing an Option (other than an Incentive Stock Option), at
the time of grant or thereafter, that the Option may be transferred to members
of the Optionee’s immediate family, to trusts solely for the benefit of such
immediate family members and to partnerships in which such family members and/or
trusts are the only partners, and for purposes of this Plan, a transferee of an
Option shall be deemed to be the Optionee.  For this purpose, immediate family
means the Optionee’s spouse, parents, children, stepchildren and grandchildren
and the spouses of such parents, children, stepchildren and grandchildren.  The
terms of an Option shall be final, binding and conclusive upon the
beneficiaries, executors, administrators, heirs and successors of the Optionee.

 

5.8           Method of Exercise.  The exercise of an Option shall be made only
by a written notice delivered in person or by mail to the Secretary of the
Company at the Company’s principal executive office, specifying the number of
Shares to be exercised and, to the extent applicable, accompanied by payment
therefor and otherwise in accordance with the Agreement pursuant to which the
Option was granted; provided, however, that Options may not be exercised by an
Optionee following a hardship distribution to the Optionee to the extent such

 

A - 9

--------------------------------------------------------------------------------


 

exercise is prohibited under the Community Health Systems, Inc. 401(k) Plan or
Treasury Regulation § 1.401(k)-1(d)(2)(iv)(B)(4).  The exercise price for any
Shares purchased pursuant to the exercise of an Option shall be paid in either
of the following forms (or any combination thereof): (a) cash or (b) the
transfer, either actually or by attestation, to the Company of Shares that have
been held by the Optionee for at least six (6) months (or such lesser period as
may be permitted by the Committee) prior to the exercise of the Option, such
transfer to be upon such terms and conditions as determined by the Committee or
(c) a combination of cash and the transfer of Shares; provided, however, that
the Committee may determine that the exercise price shall be paid only in cash. 
In addition, Options may be exercised through a registered broker-dealer
pursuant to such cashless exercise procedures which are, from time to time,
deemed acceptable by the Committee.  Any Shares transferred to the Company as
payment of the exercise price under an Option shall be valued at their Fair
Market Value on the day of exercise of such Option.  If requested by the
Committee, the Optionee shall deliver the Agreement evidencing the Option to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and return such Agreement to the Optionee.  No fractional Shares (or cash in
lieu thereof) shall be issued upon exercise of an Option and the number of
Shares that may be purchased upon exercise shall be rounded to the nearest
number of whole Shares.

 

5.9           Rights of Optionees.  No Optionee shall be deemed for any purpose
to be the owner of any Shares subject to any Option unless and until (a) the
Option shall have been exercised pursuant to the terms thereof, (b) the Company
shall have issued and delivered Shares to the Optionee, and (c) the Optionee’s
name shall have been entered as a stockholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Shares, subject to such terms and
conditions as may be set forth in the applicable Agreement.

 

5.10         Effect of Change in Control.  In the event of a Change in Control,
each Option held by the Optionee as of the date of the Change in Control shall
become immediately and fully exercisable and shall, notwithstanding any shorter
period set forth in the Agreement evidencing the Option, remain exercisable for
a period ending not before the earlier of (x) the six (6) month anniversary of
the termination of the Change in Control or (y) the expiration of the stated
term of the Option.  In addition, the Agreement evidencing the grant of an
Option may provide for any other treatment of the Option in the event of a
Change in Control.

 

6.             [Option Grants for Non-employee Directors.

 

6.1           Grant.  Formula Options shall be granted to Non-employee Directors
as follows:

 

(a)           Initial Grant.  Each Non-employee Director shall, upon becoming a
Director, be granted a Formula Option in respect of 10,000 Shares.

 

(b)           Annual Grant.  Each Non-employee Director shall be granted a
Formula Option in respect of 5,000 Shares on the first business day after
January 1st of each calendar year that the Plan is in effect provided that the
Non-employee Director is a Director on such date; provided further, however,
that, if the Initial Grant to a Non-employee Director is made after June 30th of
any calendar year, the first Annual Grant to be made to the Non-employee
Director shall be made on the first business day after January 1st of the second
calendar year following the year in which the Initial Grant was made provided
that the Non-employee Director is a Director on such date.

 

A - 10

--------------------------------------------------------------------------------


 

All Formula Options shall be evidenced by an Agreement containing such other
terms and conditions not inconsistent with the provisions of this Plan as
determined by the Committee; provided, however, that such terms shall not vary
the price, amount or timing of Formula Options provided under this Section 6,
including provisions dealing with vesting, forfeiture and termination of such
Formula Options.

 

6.2           Purchase Price.  The purchase price for Shares under each Formula
Option granted pursuant to Section 6.1(a) or 6.1(b) shall be equal to 100% of
the Fair Market Value of such Shares on the date the Formula Option is granted.

 

6.3           Vesting and Exercisability.  Subject to Sections 6.4 and 6.5, each
Formula Option shall become fully vested with respect to 50% of the Shares
subject thereto on each of the first and second anniversaries of the date of
grant; provided, however, that the Optionee continues to serve as a Director as
of such date; provided further, however, that if a Director dies prior to such
date and while a Director, the Formula Option shall become fully vested and
exercisable with respect to 100% of the Shares on that date.  If an Optionee
ceases to serve as a Director for any reason, the Optionee shall have no rights
with respect to any Formula Option which has not then vested pursuant to the
preceding sentence, and the Optionee shall automatically forfeit any Formula
Option which remains unvested.

 

6.4           Duration.  Each Formula Option shall terminate on the date which
is the tenth anniversary of the date of grant (or if later, the first
anniversary of the date of the Director’s death if such death occurs prior to
such tenth anniversary), unless terminated earlier as follows:

 

(a)           Other than Disability, Death or Cause.  Except as provided in
Section 6.5 below, if an Optionee’s service as a Director terminates for any
reason other than Disability, death or Cause, the Optionee may, for a period of
six (6) months after the termination of the Optionee’s service, but in no event
after the expiration of the stated term of the Formula Option, exercise his or
her Formula Option to the extent, and only to the extent, that such Formula
Option or portion thereof was vested as of the date the Optionee’s service as a
Director terminated, after which time the Formula Option shall automatically
terminate in full.

 

(b)           Disability.  If an Optionee’s service as a Director terminates by
reason of the Optionee’s resignation or removal from the Board due to
Disability, the Optionee may, for a period of one (1) year after the termination
of the Optionee’s service, but in no event after the expiration of the stated
term of the Formula Option, exercise his or her Formula Option to the extent,
and only to the extent, that such Formula Option or portion thereof was vested
as of the date the Optionee’s service as a Director terminated, after which time
the Formula Option shall automatically terminate in full.

 

(c)           Cause.  If an Optionee’s service as a Director terminates for
Cause, any unexercised portion of the Formula Option granted to the Optionee
hereunder shall immediately terminate in full and no rights thereunder may be
exercised.  For this purpose, “Cause” means (1) any act of (A) fraud or
intentional misrepresentation, or (B) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any direct or indirect
majority-owned subsidiary of the Company, or (2) willful violation of any law,
rule or regulation in connection with the performance of an Optionee’s duties
(other than traffic violations or similar offenses).

 

(d)           Death.  If an Optionee dies while a Director or within the
exercise period described in clause (a) or (b) of this Section 6.4 or referred
to in Section 6.5 hereof, the

 

A - 11

--------------------------------------------------------------------------------


 

Formula Option granted to the Optionee may be exercised at any time within one
(1) year after the Optionee’s death, but in no event after the expiration of the
stated term of the Formula Option, by the person or persons to whom such rights
under the Formula Option shall pass by will, or by the laws of descent or
distribution, to the extent, and only to the extent, that such Formula Option or
portion thereof was vested as of the date of the Optionee’s death or earlier
termination (as applicable), after which time the Formula Option shall
automatically terminate in full.

 

6.5.          Effect of Change in Control.  The provisions in Section 5.10 shall
apply to any Formula Options granted pursuant to this Section 6.]

 

7.             Stock Appreciation Rights.

 

The Committee may in its discretion, either alone or in connection with the
grant of an Option, grant Stock Appreciation Rights in accordance with the Plan,
the terms and conditions of which shall be set forth in an Agreement.  If
granted in connection with an Option, a Stock Appreciation Right shall cover the
same Shares covered by the Option (or such lesser number of Shares as the
Committee may determine) and shall, except as provided in this Section 7, be
subject to the same terms and conditions as the related Option.

 

7.1           Time of Grant.  A Stock Appreciation Right may be granted (a) at
any time if unrelated to an Option, or (b) if related to an Option, either at
the time of grant or at any time thereafter during the term of the Option.

 

7.2           Stock Appreciation Right Related to an Option.

 

(a)           Exercise.  A Stock Appreciation Right granted in connection with
an Option shall be exercisable at such time or times and only to the extent that
the related Option is exercisable, and will not be transferable except to the
extent the related Option may be transferable.  A Stock Appreciation Right
granted in connection with an Incentive Stock Option shall be exercisable only
if the Fair Market Value of a Share on the date of exercise exceeds the exercise
price specified in the related Incentive Stock Option Agreement.

 

(b)           Amount Payable.  Upon the exercise of a Stock Appreciation Right
related to an Option, the Grantee shall be entitled to receive an amount
determined by multiplying (i) the excess of the Fair Market Value of a Share on
the date of exercise of such Stock Appreciation Right over the per Share
exercise price under the related Option, by (ii) the number of Shares as to
which such Stock Appreciation Right is being exercised.  Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit in the Agreement
evidencing the Stock Appreciation Right at the time it is granted.

 

(c)           Treatment of Related Options and Stock Appreciation Rights Upon
Exercise.  Upon the exercise of a Stock Appreciation Right granted in connection
with an Option, the Option shall be canceled to the extent of the number of
Shares as to which the Stock Appreciation Right is exercised, and upon the
exercise of an Option granted in connection with a Stock Appreciation Right, the
Stock Appreciation Right shall be canceled to the extent of the number of Shares
as to which the Option is exercised or surrendered.

 

7.3           Stock Appreciation Right Unrelated to an Option.  The Committee
may grant to Eligible Individuals Stock Appreciation Rights unrelated to
Options.  Stock Appreciation

 

A - 12

--------------------------------------------------------------------------------


 

Rights unrelated to Options shall contain such terms and conditions as to
exercisability (subject to Section 7.7), vesting and duration as the Committee
shall determine, but in no event shall they have a term of greater than ten (10)
years; provided, however, that the Committee may provide that a Stock
Appreciation Right may, upon the death of the Grantee, be exercised for up to
one (1) year following the date of the Grantee’s death even if such period
extends beyond ten (10) years from the date the Stock Appreciation Right is
granted.  Upon exercise of a Stock Appreciation Right unrelated to an Option,
the Grantee shall be entitled to receive an amount determined by multiplying (a)
the excess of the Fair Market Value of a Share on the date of exercise of such
Stock Appreciation Right over the Fair Market Value of a Share on the date the
Stock Appreciation Right was granted, by (b) the number of Shares as to which
the Stock Appreciation Right is being exercised.  Notwithstanding the foregoing,
the Committee may limit in any manner the amount payable with respect to any
Stock Appreciation Right by including such a limit in the Agreement evidencing
the Stock Appreciation Right at the time it is granted.

 

7.4           Non-Transferability.  No Stock Appreciation Right shall be
transferable by the Grantee otherwise than by will or by the laws of descent and
distribution or pursuant to a domestic relations order (within the meaning of
Rule 16a-12 promulgated under the Exchange Act), and such Stock Appreciation
Right shall be exercisable during the lifetime of such Grantee only by the
Grantee or his or her guardian or legal representative.  The terms of such Stock
Appreciation Right shall be final, binding and conclusive upon the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

 

7.5           Method of Exercise.  Stock Appreciation Rights shall be exercised
by a Grantee only by a written notice delivered in person or by mail to the
Secretary of the Company at the Company’s principal executive office, specifying
the number of Shares with respect to which the Stock Appreciation Right is being
exercised.  If requested by the Committee, the Grantee shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and the
Agreement evidencing any related Option to the Secretary of the Company who
shall endorse thereon a notation of such exercise and return such Agreement to
the Grantee.

 

7.6           Form of Payment.  Payment of the amount determined under Sections
7.2(b) or 7.3 may be made in the discretion of the Committee solely in whole
Shares in a number determined at their Fair Market Value on the date of exercise
of the Stock Appreciation Right, or solely in cash, or in a combination of cash
and Shares.  If the Committee decides to make full payment in Shares and the
amount payable results in a fractional Share, payment for the fractional Share
will be made in cash.

 

7.7           Effect of Change in Control.  In the event of a Change in Control,
each Stock Appreciation Right held by the Grantee shall become immediately and
fully exercisable and shall, notwithstanding any shorter period set forth in the
Agreement evidencing the Stock Appreciation Right, remain exercisable for a
period ending not before the earlier of the six (6) month anniversary of (x) the
Change in Control or (y) the expiration of the stated term of the Stock
Appreciation Right.  In addition, the Agreement evidencing the grant of a Stock
Appreciation Right unrelated to an Option may provide for any other treatment of
such Stock Appreciation Right in the event of a Change in Control.

 

8.             Restricted Stock.

 

8.1           Grant.  The Committee may grant Awards to Eligible Individuals of
Restricted Stock, which shall be evidenced by an Agreement between the Company
and the Grantee.  Each Agreement shall contain such restrictions, terms and
conditions as the

 

A - 13

--------------------------------------------------------------------------------


 

Committee may, in its discretion, determine and (without limiting the generality
of the foregoing) such Agreements may require that an appropriate legend be
placed on Share certificates.  Awards of Restricted Stock shall be subject to
the terms and provisions set forth below in this Section 8.

 

8.2           Rights of Grantee.  Shares of Restricted Stock granted pursuant to
an Award hereunder shall be issued in the name of the Grantee as soon as
reasonably practicable after the Award is granted provided that the Grantee has
executed an Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may require as a condition to the issuance of such
Shares.  If a Grantee shall fail to execute the Agreement evidencing a
Restricted Stock Award, or any documents which the Committee may require within
the time period prescribed by the Committee at the time the Award is granted,
the Award shall be null and void.  At the discretion of the Committee, Shares
issued in connection with a Restricted Stock Award shall be deposited together
with the stock powers with an escrow agent (which may be the Company) designated
by the Committee.  Unless the Committee determines otherwise and as set forth in
the Agreement, upon delivery of the Shares to the escrow agent, the Grantee
shall have all of the rights of a stockholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.

 

8.3           Non-transferability.  Until all restrictions upon the Shares of
Restricted Stock awarded to a Grantee shall have lapsed in the manner set forth
in Section 8.4, such Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

 

8.4           Lapse of Restrictions.

 

(a)           Generally.  Restrictions upon Shares of Restricted Stock awarded
hereunder shall lapse at such time or times and on such terms and conditions as
the Committee may determine.  The Agreement evidencing the Award shall set forth
any such restrictions.

 

(b)           Effect of Change in Control.  The Committee may determine at the
time of the grant of an Award of Restricted Stock the extent to which the
restrictions upon Shares of Restricted Stock shall lapse upon a Change in
Control.  The Agreement evidencing the Award shall set forth any such
provisions.

 

8.5           Treatment of Dividends.  At the time an Award of Shares of
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Grantee of dividends, or a specified portion thereof,
declared or paid on such Shares by the Company shall be (a) deferred until the
lapsing of the restrictions imposed upon such Shares and (b) held by the Company
for the account of the Grantee until such time.  In the event that dividends are
to be deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash.  If deferred dividends are to be held in cash, there may
be credited at the end of each year (or portion thereof) interest on the amount
of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine.  Payment of deferred dividends in
respect of Shares of Restricted Stock (whether held in cash or as additional
Shares of Restricted Stock), together with interest accrued thereon, if any,
shall be made upon the lapsing of restrictions imposed on the Shares in respect
of which the deferred dividends were

 

A - 14

--------------------------------------------------------------------------------


 

paid, and any dividends deferred (together with any interest accrued thereon) in
respect of any Shares of Restricted Stock shall be forfeited upon the forfeiture
of such Shares.

 

8.6           Delivery of Shares.  Upon the lapse of the restrictions on Shares
of Restricted Stock, the Committee shall cause a stock certificate to be
delivered to the Grantee with respect to such Shares, free of all restrictions
hereunder.

 

9.             Performance Awards.

 

9.1           Performance Units.  The Committee, in its discretion, may grant
Awards of Performance Units to Eligible Individuals, the terms and conditions of
which shall be set forth in an Agreement between the Company and the Grantee. 
Performance Units may be denominated in Shares or a specified dollar amount and,
contingent upon the attainment of specified Performance Objectives within the
Performance Cycle, represent the right to receive payment as provided in
Section 9.1(b) of (i) in the case of Share-denominated Performance Units, the
Fair Market Value of a Share on the date the Performance Unit was granted, the
date the Performance Unit became vested or any other date specified by the
Committee, (ii) in the case of dollar-denominated Performance Units, the
specified dollar amount or (iii) a percentage (which may be more than 100%) of
the amount described in clause (i) or (ii) depending on the level of Performance
Objective attainment; provided, however, that the Committee may at the time a
Performance Unit is granted specify a maximum amount payable in respect of a
vested Performance Unit.  Each Agreement shall specify the number of Performance
Units to which it relates, the Performance Objectives which must be satisfied in
order for the Performance Units to vest and the Performance Cycle within which
such Performance Objectives must be satisfied.

 

(a)           Vesting and Forfeiture.  Subject to Sections 9.3(c) and 9.4, a
Grantee shall become vested with respect to the Performance Units to the extent
that the Performance Objectives set forth in the Agreement are satisfied for the
Performance Cycle.

 

(b)           Payment of Awards.  Subject to Section 9.3(c), payment to Grantees
in respect of vested Performance Units shall be made as soon as practicable
after the last day of the Performance Cycle to which such Award relates unless
the Agreement evidencing the Award provides for the deferral of payment, in
which event the terms and conditions of the deferral shall be set forth in the
Agreement.  Subject to Section 9.4, such payments may be made entirely in Shares
valued at their Fair Market Value, entirely in cash, or in such combination of
Shares and cash as the Committee in its discretion shall determine at any time
prior to such payment; provided, however, that if the Committee in its
discretion determines to make such payment entirely or partially in Shares of
Restricted Stock, the Committee must determine the extent to which such payment
will be in Shares of Restricted Stock and the terms of such Restricted Stock at
the time the Award is granted.

 

9.2           Performance Shares.  The Committee, in its discretion, may grant
Awards of Performance Shares to Eligible Individuals, the terms and conditions
of which shall be set forth in an Agreement between the Company and the
Grantee.  Each Agreement may require that an appropriate legend be placed on
Share certificates.  Awards of Performance Shares shall be subject to the
following terms and provisions:

 

(a)           Rights of Grantee.  The Committee shall provide at the time an
Award of Performance Shares is made the time or times at which the actual Shares
represented by such Award shall be issued in the name of the Grantee; provided,
however, that no Performance Shares shall be issued until the Grantee has
executed an Agreement evidencing

 

A - 15

--------------------------------------------------------------------------------


 

the Award, the appropriate blank stock powers and, in the discretion of the
Committee, an escrow agreement and any other documents which the Committee may
require as a condition to the issuance of such Performance Shares.  If a Grantee
shall fail to execute the Agreement evidencing an Award of Performance Shares,
the appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require within
the time period prescribed by the Committee at the time the Award is granted,
the Award shall be null and void.  At the discretion of the Committee, Shares
issued in connection with an Award of Performance Shares shall be deposited
together with the stock powers with an escrow agent (which may be the Company)
designated by the Committee.  Except as restricted by the terms of the
Agreement, upon delivery of the Shares to the escrow agent, the Grantee shall
have, in the discretion of the Committee, all of the rights of a stockholder
with respect to such Shares, including the right to vote the Shares and to
receive all dividends or other distributions paid or made with respect to the
Shares.

 

(b)           Non-transferability.  Until any restrictions upon the Performance
Shares awarded to a Grantee shall have lapsed in the manner set forth in
Section 9.2(c) or 9.4, such Performance Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated, nor
shall they be delivered to the Grantee.  The Committee may also impose such
other restrictions and conditions on the Performance Shares, if any, as it deems
appropriate.

 

(c)           Lapse of Restrictions.  Subject to Sections 9.3(c) and 9.4,
restrictions upon Performance Shares awarded hereunder shall lapse and such
Performance Shares shall become vested at such time or times and on such terms,
conditions and satisfaction of Performance Objectives as the Committee may, in
its discretion, determine at the time an Award is granted.

 

(d)           Treatment of Dividends.  At the time the Award of Performance
Shares is granted, the Committee may, in its discretion, determine that the
payment to the Grantee of dividends, or a specified portion thereof, declared or
paid on Shares represented by such Award which have been issued by the Company
to the Grantee shall be (i) deferred until the lapsing of the restrictions
imposed upon such Performance Shares and (ii) held by the Company for the
account of the Grantee until such time.  In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in shares of Stock (which shall be held as additional Performance
Shares) or held in cash.  If deferred dividends are to be held in cash, there
may be credited at the end of each year (or portion thereof) interest on the
amount of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine.  Payment of deferred dividends in
respect of Performance Shares (whether held in cash or in additional Performance
Shares), together with interest accrued thereon, if any, shall be made upon the
lapsing of restrictions imposed on the Performance Shares in respect of which
the deferred dividends were paid, and any dividends deferred (together with any
interest accrued thereon) in respect of any Performance Shares shall be
forfeited upon the forfeiture of such Performance Shares.

 

(e)           Delivery of Shares.  Upon the lapse of the restrictions on
Performance Shares awarded hereunder, the Committee shall cause a stock
certificate to be delivered to the Grantee with respect to such Shares, free of
all restrictions hereunder.

 

A - 16

--------------------------------------------------------------------------------


 

9.3           Performance Objectives.

 

(a)           Establishment.  Performance Objectives for Performance Awards may
be expressed in terms of (i) earnings per Share, (ii) Share price, (iii) pre-tax
profits, (iv) net earnings, (v) return on equity or assets, (vi) sales or
(vii) any combination of the foregoing.  Performance Objectives may be in
respect of the performance of the Company, any of its Subsidiaries, any of its
Divisions or any combination thereof.  Performance Objectives may be absolute or
relative (to prior performance of the Company or to the performance of one or
more other entities or external indices) and may be expressed in terms of a
progression within a specified range.  The Performance Objectives with respect
to a Performance Cycle shall be established in writing by the Committee by the
earlier of (x) the date on which a quarter of the Performance Cycle has elapsed
or (y) the date which is ninety (90) days after the commencement of the
Performance Cycle, and in any event while the performance relating to the
Performance Objectives remain substantially uncertain.

 

(b)           Effect of Certain Events.  At the time of the granting of a
Performance Award, or at any time thereafter, in either case to the extent
permitted under Section 162(m) of the Code and the regulations thereunder
without adversely affecting the treatment of the Performance Award as
Performance-Based Compensation, the Committee may provide for the manner in
which performance will be measured against the Performance Objectives (or may
adjust the Performance Objectives) to reflect the impact of specified corporate
transactions, accounting or tax law changes and other extraordinary or
nonrecurring events.

 

(c)           Determination of Performance.  Prior to the vesting, payment,
settlement or lapsing of any restrictions with respect to any Performance Award
that is intended to constitute Performance-Based Compensation made to a Grantee
who is subject to Section 162(m) of the Code, the Committee shall certify in
writing that the applicable Performance Objectives have been satisfied to the
extent necessary for such Award to qualify as Performance Based Compensation.

 

9.4           Effect of Change in Control.  The Agreements evidencing
Performance Shares and Performance Units may provide for the treatment of such
Awards (or portions thereof) in the event of a Change in Control, including, but
not limited to, provisions for the adjustment of applicable Performance
Objectives.

 

9.5           Non-transferability.  Until the vesting of Performance Units or
the lapsing of any restrictions on Performance Shares, as the case may be, such
Performance Units or Performance Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated.

 

10.           Other Share Based Awards.

 

10.1         Share Awards.  The Committee may grant a Share Award to any
Eligible Individual on such terms and conditions as the Committee may determine
in its sole discretion.  Share Awards may be made as additional compensation for
services rendered by the Eligible Individual or may be in lieu of cash or other
compensation to which the Eligible Individual is entitled from the Company.

 

A - 17

--------------------------------------------------------------------------------


 

10.2         Phantom Stock Awards.

 

(a)           Grant.  The Committee may, in its discretion, grant shares of
Phantom Stock to any Eligible Individuals.  Such Phantom Stock shall be subject
to the terms and conditions established by the Committee and set forth in the
applicable Agreement.

 

(b)           Payment of Awards.  Upon the vesting of a Phantom Stock Award, the
Grantee shall be entitled to receive a cash payment in respect of each share of
Phantom Stock which shall be equal to the Fair Market Value of a Share as of the
date the Phantom Stock Award was granted, or such other date as determined by
the Committee at the time the Phantom Stock Award was granted.  The Committee
may, at the time a Phantom Stock Award is granted, provide a limitation on the
amount payable in respect of each share of Phantom Stock.  In lieu of a cash
payment, the Committee may settle Phantom Stock Awards with Shares having a Fair
Market Value equal to the cash payment to which the Grantee has become entitled.

 

11.           Effect of a Termination of Employment.

 

The Agreement evidencing the grant of each Option and each Award shall set forth
the terms and conditions applicable to such Option or Award upon a termination
or change in the status of the employment of the Optionee or Grantee by the
Company, a Subsidiary or a Division (including a termination or change by reason
of the sale of a Subsidiary or a Division), which, except for Formula Options,
shall be as the Committee may, in its discretion, determine at the time the
Option or Award is granted or thereafter.

 

12.           Adjustment Upon Changes in Capitalization.

 

(a)           In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of Shares or other stock or securities with respect to which
Options or Awards may be granted under the Plan, (ii) the number and class of
Shares or other stock or securities which are subject to outstanding Options or
Awards granted under the Plan and the exercise price therefor, if applicable,
(iii) the number and class of Shares or other securities in respect of which
Formula Options are to be granted under Section 6 and (iv) the Performance
Objectives.

 

(b)           Any such adjustment in the Shares or other stock or securities (i)
subject to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code, or (ii) subject to outstanding
Options or Awards that are intended to qualify as Performance-Based Compensation
shall be made in such a manner as not to adversely affect the treatment of the
Option or Award as Performance-Based Compensation.

 

(c)           If, by reason of a Change in Capitalization, a Grantee of an Award
shall be entitled to, or an Optionee shall be entitled to exercise an Option
with respect to, new, additional or different shares of stock or securities of
the Company or any other corporation, such new, additional or different shares
shall thereupon be subject to all of the conditions, restrictions and
performance criteria which were applicable to the Shares subject to the Award or
Option, as the case may be, prior to such Change in Capitalization.

 

A - 18

--------------------------------------------------------------------------------


 

13.           Effect of Certain Transactions.

 

Subject to Sections 5.10, 6.5, 7.7, 8.4(b) and 9.4 or as otherwise provided in
an Agreement, in the event of (a) the liquidation or dissolution of the Company
or (b) a merger or consolidation of the Company (a “Transaction”), the Plan and
the Options and Awards issued hereunder shall continue in effect in accordance
with their respective terms, except that following a Transaction either (i) each
outstanding Option or Award shall be treated as provided for in the agreement
entered into in connection with the Transaction or (ii) if not so provided in
such agreement, each Optionee and Grantee shall be entitled to receive in
respect of each Share subject to any outstanding Options or Awards, as the case
may be, upon exercise of any Option or payment or transfer in respect of any
Award, the same number and kind of stock, securities, cash, property or other
consideration that each holder of a Share was entitled to receive in the
Transaction in respect of a Share; provided, however, that such stock,
securities, cash, property, or other consideration shall remain subject to all
of the conditions, restrictions and performance criteria which were applicable
to the Options and Awards prior to such Transaction.  The treatment of any
Option or Award as provided in this Section 13 shall be conclusively presumed to
be appropriate for purposes of Section 12.

 

14.           Interpretation.

 

Following the required registration of any equity security of the Company
pursuant to Section 12 of the Exchange Act:

 

(a)           The Plan is intended to comply with Rule 16b-3 promulgated under
the Exchange Act and the Committee shall interpret and administer the provisions
of the Plan or any Agreement in a manner consistent therewith.  Any provisions
inconsistent with such Rule shall be inoperative and shall not affect the
validity of the Plan.

 

(b)           Unless otherwise expressly stated in the relevant Agreement, each
Option, Stock Appreciation Right and Performance Award granted under the Plan is
intended to be Performance-Based Compensation.  The Committee shall not be
entitled to exercise any discretion otherwise authorized hereunder with respect
to such Options or Awards if the ability to exercise such discretion or the
exercise of such discretion itself would cause the compensation attributable to
such Options or Awards to fail to qualify as Performance-Based Compensation.

 

(c)           To the extent that any legal requirement of Section 16 of the
Exchange Act or Section 162(m) of the Code as set forth in the Plan ceases to be
required under Section 16 of the Exchange Act or Section 162(m) of the Code,
that Plan provision shall cease to apply.

 

15.           Termination and Amendment of the Plan or Modification of Options
and Awards.

 

15.1         Plan Amendment or Termination.  The Plan shall terminate on the day
preceding the tenth anniversary of the date of its adoption by the Board and no
Option or Award may be granted thereafter.  The Board may sooner terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:

 

(a)           no such amendment, modification, suspension or termination shall
impair or adversely alter any Options or Awards theretofore granted under the
Plan, except with

 

A - 19

--------------------------------------------------------------------------------


 

the consent of the Optionee or Grantee, nor shall any amendment, modification,
suspension or termination deprive any Optionee or Grantee of any Shares which he
or she may have acquired through or as a result of the Plan; and

 

(b)           to the extent necessary under any applicable law, regulation or
exchange requirement no amendment shall be effective unless approved by the
stockholders of the Company in accordance with applicable law, regulation or
exchange requirement.

 

15.2         Modification of Options and Awards.  No modification of an Option
or Award shall adversely alter or impair any rights or obligations under the
Option or Award without the consent of the Optionee or Grantee, as the case may
be.

 

16.           Non-Exclusivity of the Plan.

 

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

17.           Limitation of Liability.

 

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

 

(a)           give any person any right to be granted an Option or Award other
than at the sole discretion of the Committee;

 

(b)           give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan;

 

(c)           limit in any way the right of the Company or any Subsidiary to
terminate the employment of any person at any time; or

 

(d)           be evidence of any agreement or understanding, expressed or
implied, that the Company will employ any person at any particular rate of
compensation or for any particular period of time.

 

18.           Regulations and Other Approvals; Governing Law.

 

18.1         Except as to matters of federal law, the Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the State of Delaware without giving effect to conflicts of laws
principles thereof.

 

18.2         The obligation of the Company to sell or deliver Shares with
respect to Options and Awards granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

A - 20

--------------------------------------------------------------------------------


 

18.3         The Board may make such changes as may be necessary or appropriate
to comply with the rules and regulations of any government authority, or to
obtain for Eligible Individuals granted Incentive Stock Options the tax benefits
under the applicable provisions of the Code and regulations promulgated
thereunder.

 

18.4         Each Option and Award is subject to the requirement that, if at any
time the Committee determines, in its discretion, that the listing, registration
or qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or Award or the
issuance of Shares, no Options or Awards shall be granted or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions as
acceptable to the Committee.

 

18.5         Notwithstanding anything contained in the Plan or any Agreement to
the contrary, in the event that the disposition of Shares acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder.  The Committee may require any individual receiving Shares pursuant
to an Option or Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder.  The certificates evidencing any such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.

 

19.           Miscellaneous.

 

19.1         Multiple Agreements.  The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time or at some
other time.  The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual.

 

19.2         Withholding of Taxes.

 

(a)           At such times as an Optionee or Grantee recognizes taxable income
in connection with the receipt of Shares or cash hereunder (a “Taxable Event”),
the Optionee or Grantee shall pay to the Company an amount equal to the federal,
state and local income taxes and other amounts as may be required by law to be
withheld by the Company in connection with the Taxable Event (the ”Withholding
Taxes”) prior to the issuance, or release from escrow, of such Shares or the
payment of such cash.  The Company shall have the right to deduct from any
payment of cash to an Optionee or Grantee an amount equal to the Withholding
Taxes in satisfaction of the obligation to pay Withholding Taxes.  The Committee
may provide in an Agreement evidencing an Option or Award at the time of grant
or thereafter that the Optionee or Grantee, in satisfaction of the obligation to
pay Withholding Taxes to the Company, may elect to have withheld a portion of
the Shares issuable to him or her pursuant to the Option or Award having an
aggregate Fair Market Value equal to the Withholding Taxes.

 

A - 21

--------------------------------------------------------------------------------


 

(b)           If an Optionee makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to such Optionee pursuant to the exercise of an Incentive Stock
Option within the two-year period commencing on the day after the date of the
grant or within the one-year period commencing on the day after the date of
transfer of such Share or Shares to the Optionee pursuant to such exercise, the
Optionee shall, within ten (10) days of such disposition, notify the Company
thereof, by delivery of written notice to the Company at its principal executive
office.

 

19.3         Effective Date.  The effective date of this Plan shall be as
determined by the Board, subject only to the approval by the holders of a
majority of the securities of the Company entitled to vote thereon, in
accordance with the applicable laws, within twelve (12) months of the adoption
of the Plan by the Board.

 

A - 22

--------------------------------------------------------------------------------